I agree with counsel for appellant that the legislature may establish a standard loaf of bread — fix a maximum weight for each size or class of loaves (Petersen Baking Co. v. Bryan,290 U.S. 570, 54 S.Ct. 277, 90 A.L.R. 1285) — and that the legislature may delegate such authority to the director of agriculture. As the legislature has not prescribed the weights or sizes of loaves of bread, nor *Page 308 
has the legislature delegated to the director of agriculture the authority to fix the weight for each size or class of loaves of bread, it follows that the judgment must be affirmed.